Dismiss and Opinion Filed June 17, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00079-CV

         ROBERT DANIEL COX AND ALL RESIDENTS, Appellant
                             V.
                   SYED PROPERTIES, Appellee

                On Appeal from the County Court at Law No. 7
                            Collin County, Texas
                    Trial Court Cause No. 007-03455-2021

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                            Opinion by Justice Smith
      The filing fee, docketing statement, and clerk’s record in this case have not

been filed. By postcard dated January 28, 2022, we notified appellant the $205 filing

fee was due. We directed appellant to remit the filing fee within ten days and

expressly cautioned appellant that failure to do so would result in dismissal of the

appeal. Also by postcard dated January 28, 2022, we informed appellant the

docketing statement in this case was due. We cautioned appellant that failure to file

the docketing statement within ten days might result in the dismissal of this appeal

without further notice. By letter dated May 6, 2022, we informed appellant the

clerk’s record had not been filed because appellant had not paid for the clerk’s
record. We directed appellant to provide, within ten days, verification he had either

paid for or made arrangements to pay for the record or was entitled to proceed

without payment of costs. We cautioned appellant that failure to do so would result

in the dismissal of this appeal without further notice. To date, appellant has not paid

the filing fee, filed the docketing statement, provided the required documentation,

nor otherwise corresponded with the Court regarding the status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                            /Craig Smith//
220079f.p05                                 CRAIG SMITH
                                            JUSTICE




                                         –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ROBERT DANIEL COX AND ALL                    On Appeal from the County Court at
RESIDENTS, Appellant                         Law No. 7, Collin County, Texas
                                             Trial Court Cause No. 007-03455-
No. 05-22-00079-CV          V.               2021.
                                             Opinion delivered by Justice Smith.
SYED PROPERTIES, Appellee                    Justices Schenck and Osborne
                                             participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

      It is ORDERED that appellee SYED PROPERTIES recover its costs of this
appeal from appellant ROBERT DANIEL COX AND ALL RESIDENTS.


Judgment entered this 17th day of June, 2022.




                                       –3–